PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
REITER et al.
Application No. 16/752,226
Filed: 24 Jan 2020
For: SPROCKET WHEEL FOR A BICYCLE DRIVE

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.181 filed November 23, 2021, requesting a corrected filing receipt to include a priority claim to foreign application DE 10 2015 008 662.6 filed July 3, 2015. This is also a decision on the petition under 37 CFR 1.182 filed December 2, 2021, requesting expedited consideration of the petition under 37 CFR 1.181.

Applicant has provided an appropriate petition under 37 CFR 1.182, requesting expedited review of the prior-filed petition under 37 CFR 1.181. Additionally, applicant paid the required petition fee of $420. Accordingly, the petition under 37 CFR 1.182 is granted. The Office will consider the petition under 37 CFR 1.181 out of turn.

Applicant has filed the present petition under 37 CFR 1.181, requesting the Office issue a corrected filing receipt to include the priority claim to foreign application DE 10 2015 008 662.6. In support of this request, applicant explains:

          Both the original ADS and the supplemental ADS include a priority claim to German Patent Application No. DE 10 2015 008 662.6, filed July 3, 2015 (hereinafter, “prior-filed foreign application”). This foreign priority claim has been omitted and should be corrected as follows:

- Germany 10 2015 008 662.6 07/03/2015 -

          The Response to Request for Corrected Filing Receipt dated February 13, 2020 states that “[t]he instant application was not filed within twelve (12) months from the filing date of the prior-filed foreign application, and there is no benefit claim to an intermediate nonprovisional or international application designating the United States filed within 12 months of the filing date of the foreign application.”

          There is, however, a benefit claim to an intermediate nonprovisional application. The instant application is a continuation application of U.S. Patent Application Serial No. 15/205,180, filed July 8, 2016 (hereinafter “parent case”). The instant application was filed (e.g., January 24, 2020) while the parent case was pending (e.g., issued on March 3, 2020). While the parent case “was not filed within twelve (12) months from the filing date of the prior-filed foreign application” (e.g., twelve months plus five days), the parent case was filed with a Petition for
Restoration of Right to Priority. The Petition, dated July 8, 2016, requested restoration of the right to priority of the parent case to the prior-filed foreign application, and stated that the delay “was unintentional” and “‘within two (“2”) months of the expiration of the 12 month period.” The USPTO granted the petition to restore the right of priority to the prior-filed foreign application on February 17, 2017. An updated filing receipt listing the restored foreign priority claim to the prior-filed foreign application was sent by the USPTO on February 17, 2017, and corresponding U.S. Patent No. 10,578,210, which lists the restored foreign priority claim to the prior-filed foreign application, issued on March 3, 2020. 

          Accordingly, the foreign priority claim included in the original ADS, which was filed with the instant application on January 24, 2020, and the supplemental ADS is proper. Therefore, Applicant requests the issuance of a corrected Filing Receipt (marked up copy attached) for the above-identified application. …

Petition, 11/23/21, pp. 1-2.

A review of the record supports applicant’s statements on petition. In particular, the record shows the Office issued a decision on February 17, 2017, in Application No. 15/205,180, granting the petition under 37 CFR 1.55(c) filed July 8, 2016, to restore priority to foreign application DE 10 2015 008 662.6. The record further reveals the USPTO issued a corrected filing receipt in Application No. 15/205,180, on February 17, 2017, listing the priority claim to the prior foreign application, as well as on the front cover of corresponding U.S. Patent No. 10,578,210.

Pursuant to MPEP 213.03(III),

If a petition under 37 CFR 1.55(c) to restore the right of priority is granted, a further petition under 37 CFR 1.55(c) is not required in an application entitled to claim the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) of the subsequent application for which the right of priority was restored. A copy of the decision granting the petition should be filed with any application claiming the benefit of the subsequent application and the foreign application to ensure that the Office recognizes that the right of priority has been restored. 

The Office notes the submission of a copy of the decision granting a petition under 37 CFR 1.55(c) is not mandated; however, in the future, applicant should file a copy of the decision in subsequent applications to ensure the Office recognize the restoration of foreign priority. 

The record shows that a petition under 37 CFR 1.55(c) to restore the right of priority was granted in Application No. 15/205,180. Therefore, no petition under 37 CFR 1.55(c) is required in this application, which is entitled to claim the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) of the subsequent application for which the right of priority was restored. Accordingly, the petition under 37 CFR 1.181 is granted to the extent that the Office will issue a corrected filing receipt listing the claim for priority to foreign application DE 10 2015 008 662.6 filed July 3, 2015. No petition fee is required nor has the Office charged any fee for the filing of the petition under 37 CFR 1.181.

A corrected filing receipt, which includes the reference to foreign application DE 10 2015 008 662.6, accompanies this decision.

Applicant is advised that this decision grants the petition because the requirements of 37 CFR 1.55 and the formal requirements for priority have been met. This acceptance should not be construed as meaning that this application is entitled to priority to the prior-filed application.  Whether a claimed invention in a nonprovisional application is entitled to priority to the filing date of a foreign application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 216.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3211. 

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure: Corrected Filing Receipt